                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     JILL SCHOONMAKER,                                  Case No. 17-cv-06749-VC (RMI)
                                   9                    Plaintiff,
                                                                                            ORDER ON MOTIONS FOR
                                  10             v.                                         INDEPENDENT EXAMINATION AND
                                                                                            ADDITIONAL TIME FOR DEPOSTION
                                  11     CITY OF EUREKA,                                    OF PLAINTIFF
                                  12                    Defendant.                          Re: Dkt. Nos. 51, 83, 86
Northern District of California
 United States District Court




                                  13

                                  14          Previously, Defendant filed a Motion to Compel a Psychological Examination Under Rule

                                  15   35 (Doc. 51), and a Motion to Compel Additional Deposition Time (Doc. 52). The court granted

                                  16   the request for additional deposition time but delayed deciding the amount of time and the scope

                                  17   of the deposition until after the Rule 35 issue had been determined. See Order of Oct. 9, 2018

                                  18   (Doc. 60). At the time, the court deferred ruling on the request for an independent medical

                                  19   examination (“IME”) based on an offer of compromise made by Defendant. Instead, the court

                                  20   gave the parties an opportunity to resolve the issues without further court intervention. The parties

                                  21   were unable to resolve the issues and have filed letter briefs as to the necessity of the IME, the

                                  22   time and scope of the additional deposition, and the location of the depositions and any IME. See

                                  23   (Docs. 51, 83 & 86).

                                  24                                                 The IME

                                  25          Defendant has requested that the court compel Plaintiff to submit to a mental examination

                                  26   pursuant to Rule 35 of the Federal Rules of Civil Procedure. Rule 35 states in relevant part that

                                  27   “[t]he court where the action is pending may order a party whose mental or physical condition . . .

                                  28   is in controversy to submit to a physical or mental examination by a suitably licensed or certified
                                   1   examiner.” Fed. R. Civ. P. 35(a)(1). “A mental condition is ‘in controversy’ when it is itself the

                                   2   subject of the litigation.” Gavin v. Hilton Worldwide, Inc., 291 F.R.D. 161, 164 (N.D. Cal. 2013).

                                   3   Further, “courts will order plaintiffs claiming emotional distress damages to undergo an IME

                                   4   when . . . the plaintiff alleges a specific mental or psychiatric injury or disorder.” Id. Here

                                   5   Plaintiff’s mental condition is the subject of her first cause of action (First Cause Action – ADA

                                   6   claim that Defendant terminated Plaintiff’s employment because of her mental disabilities) and she

                                   7   has also alleged a specific mental or psychiatric injury (in January of 2017) and disorder (mild-to-

                                   8   moderate bipolar disorder, chronic depression, and anxiety disorder). See Compl. (Doc. 1). Thus,

                                   9   the court finds good cause to order that Plaintiff submit to an IME.

                                  10          However, Plaintiff has already submitted to an IME by Dr. Ramirez as part of her worker’s

                                  11   compensation claim and it occurred following the filing of this suit. “Although not conducted

                                  12   pursuant to Rule 35, that prior exam means that Defendant must meet a stronger showing of
Northern District of California
 United States District Court




                                  13   necessity before this Court will order a second examination.” Edson v. Liberty Mut. Ins. Co., 2002

                                  14   WL 31946902, at *1 (N.D. Cal. Oct. 4, 2002). The basis of Defendant’s request for the second

                                  15   exam is that the first exam was generated for the purposes of determining whether an injury

                                  16   occurred in the workplace, whereas the Rule 35 exam would be for the purposes of determining

                                  17   whether Plaintiff suffered from a disability during the pendency of her employment. Letter Brief

                                  18   (Doc. 86) at 1. Defendant points specifically to the “[t]he investigation report that formed the basis

                                  19   of Plaintiff’s termination [which] references incidents going back to 2011” and argues that “Dr.

                                  20   Ramirez’s report does not include any analysis or diagnosis as to [Plaintiff’s] underlying

                                  21   disabilities during her employment at the City.” Id. The court does not agree.

                                  22          A review of Dr. Ramirez’s report reveals that in making his determination that

                                  23   employment events were the predominant cause of all causes that produced a psychiatric injury

                                  24   (p.33 of the Report), Dr. Ramirez necessarily analyzed Plaintiff’s mental status over the course of

                                  25   her employment. Indeed, Dr. Ramirez made that determination after providing a detailed

                                  26   discussion of Plaintiff’s employment history including, her medical leave in 2011 for stress,

                                  27   changes in personnel in 2012 and 2014, her issues with the hiring and training of Will Folger in

                                  28   2015, her placement on antidepressants in 2016, and her medical leave in January of 2017 (pp. 26-
                                                                                          2
                                   1   28 of the Report). Within the report Dr. Ramirez also details Plaintiff’s past psychiatric history

                                   2   (p.11). And Dr. Ramirez made his determination with the benefit of Plaintiff’s past medical

                                   3   records, which include the time-period during and prior to Plaintiff’s employment with the city

                                   4   and which contain several diagnoses for major depressive disorder and anxiety and other mental

                                   5   impressions of Plaintiff’s treating physicians.

                                   6          In short, Defendant has failed to meet the burden of the stronger showing of necessity as to

                                   7   why Plaintiff should be subjected to a second IME. Defendant is certainly free to retain its own

                                   8   expert to review Dr. Ramirez’s report to provide their own analysis and diagnosis as to any of

                                   9   Plaintiff’s underlying disabilities during her employment, but the need for further examination is

                                  10   unnecessary based on the detailed report from the first exam. Moreover, Plaintiff has stated that

                                  11   should the court determine that a second IME was unnecessary based on the first exam, she would

                                  12   stipulate 1) that Plaintiff is not claiming treatment costs from medical, counseling, or mental
Northern District of California
 United States District Court




                                  13   health services; and 2) Plaintiff’s emotional distress will be limited to general complaints. The

                                  14   court will accept those stipulations, which further weigh against ordering a second exam.

                                  15                        The amount of time and scope of the second deposition

                                  16          The court has already found good cause to extend the time for depositions beyond the 7

                                  17   hours allowed by Rule 30. See Order of Oct 9, 2018 (Doc. 60). Because Plaintiff has stipulated to

                                  18   not claiming treatment costs from medical, counseling, or mental health services and that her

                                  19   claims of emotional distress will be limited to general complaints, the court will reduce

                                  20   Defendant’s original request for an additional 7 hours to an additional 5 hours. The deposition

                                  21   questioning will be limited in scope as to the limitations set forth by Defendant in the Joint Letter

                                  22   Brief (Doc. 83), filed November 29, 2018. The additional depositions can take place either on the

                                  23   Big Island of Hawaii, or by video, at Defendant’s choosing. The court will leave it to the parties to

                                  24   work together to find a convenient time and date.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                         3
                                   1         IT IS SO ORDERED.

                                   2   Dated: December 4, 2018.

                                   3

                                   4
                                                                      ROBERT M. ILLMAN
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                  4
